Respondent's right of adverse possession rests upon the period of use and occupancy by Blaylock, purchaser from Will Hobson, vendee of George Hobson, and Blaylock's own testimony clearly and unequivocally shows he never claimed to hold adversely to either of the Hobsons:
"Q. Now, how did you acquire this property, who did you negotiate with?
"A. The right-of-way, you refer to? *Page 129 
"Q. Yes.
"A. Well, I supposed I was in an agreement to buy the right-of-way from Will Hobson, his brother, to George.
. . . . . . . . . . . . . .
"Q. Who did you negotiate with or deal with about this right-of-way or about building the bridge?
"A. Will Hobson.
"Q. And who was Will Hobson?
"A. That is a brother to George; he was tenant at the time and was really on a contract for the property with George, as I understand it, and the only agreement to start with was an oral agreement, and later on of course I found the deed to the property couldn't be given; it had to be given through Mr. Hobson here on account of him still owning the property.
"Q. What kind of oral agreement did you have with Will Hobson?
"A. We had an agreement that I was to pay him so much for the 21-foot right-of-way straight north and if necessary to satisfy the claims of a community well that is in the center of the road as you leave the highway to turn south; there was a three-cornered deal on the well and I was to satisfy that, take care of that, involving so much for the property.
"Q. Did you have an agreement how much you were to pay for the property?
"A. I can't give you the exact figure, but he said he would make the price right.
"Q. You say this was in about '28?
"A. '28 or '29 — I think it was '28, I can't say definitely.
"Q. Later on did you carry out the agreement with him?
"A. Well, I did until he left and Hobson took possession again, and he objected to it — he did when I started — and he wouldn't give the deed for the easement.
"Q. So you never did receive the deed for the easement?
" A. No, I never did.
Q. And you never paid for the easement?
"A. No."
Failure to claim in hostility to the owner is a fatal defect or lack in adverse possession as held by this court under *Page 130 
similar circumstances, Davis v. Devanney, 7 Idaho 742, 744,65 P. 500, 501; McCutchen v. McCutcher, 77 S.C. 129,57 S.E. 678; 1 A.L.R., n. 1336; 12 L.R.A., N.S., 1140:
"The evidence discloses the fact that the defendant's use of said ditch was as follows: For about two years under a contract to purchase the lands now owned by plaintiffs, and to which said ditch appears to be appurtenant, from one Frank Gooding, but which contract to purchase was never completed, but was canceled. For the next succeeding two years, another party spoken of in the evidence as 'the little Frenchman,' held said land and ditch under a contract to purchase the same from said Gooding, but this contract was never completed, and the lands reverted back to Gooding: But while said Frenchman held the same the defendant used said ditch and lands with his permission. Then for about two years following, Pat Devanney, a son of the defendant, held said lands and ditch under contract to purchase from said Gooding, but this contract was never completed, and said land and ditch reverted back to said Gooding, the defendant using the ditch during the two years that his son held the same. The evidence shows that plaintiffs purchased from said Gooding. While the finding of fact that the defendant used said ditch for six years is correct, it is apparent from the evidence that such use was a permissive one, and not such as possesses any of the elements of adverse user upon which a title by prescription could be founded. The pleadings do not support the judgment. The findings of fact are incomplete, and do not support the judgment. A title by prescription cannot be obtained by permissive use and occupation. For the foregoing reasons, the judgment is reversed. . . . ."
Blaylock holding under an agreement to purchase the right of way was not holding in hostility and never claimed as such an adverse right. The above principle has been approved sinceDavis v. Devanney, supra, as follows:
"In Davis v. Devanney, the claim of adverse possession was predicated upon a possession of some six years under contract to purchase the premises which consisted of a dam and irrigation ditch and land lying under the ditch. This court held in that case that a title by adverse possession or prescription *Page 131 
could not be obtained by permissive use and occupation.
"An examination of the other cases cited by appellant discloses that the same principle runs through those cases that has been uniformly maintained in the cases just reviewed. The principle upheld in all these cases, and I take it to be a well-established principle of law, is that whenever the claimant enters into possession under an agreement or contract, whereby in any event or upon the happening of any contingency he may be under the duty or necessity of restoring possession to the grantor or true owner of the premises, then and in that case his possession is the possession of his grantor or the true owner, and cannot be considered as adverse to the possession of him under and from whom he received his possession.
"The citation from Rose's Notes is an extract fromZeller's Lessee v. Eckert, 4 How. (U.S.) 289, 11 L. Ed. 979, where it is said: 'When one enters in privity with the owner the statute does not begin to run until there is a clear, positive, open disavowal of his title brought home to his knowledge.' This is undoubtedly a correct statement of the law, but there seems to have been more or less confusion among the courts as to just when a person enters or holds in privity with a grantor or adversely to him. It is clear, however, upon principle, that one who purchases a tract of land and pays the purchase price and enters into possession thereof, believing he has title, whether he receives a good deed of conveyance, an imperfect one, or no deed at all, nevertheless enters into a possession adversely to the vendor and all the rest of the world, and while the entry is made with the permission of the owner it is from that moment adverse to him, and an adverse and hostile possession is the real intent of the party to such contract. A phase of this character of entry and possession is considered in Merryman v. Bourne, 9 Wall. (76 U.S.) 592,19 L. Ed. 683; Bybee v. Oregon etc. R. Co., 139 U.S. 663,11 Sup. Ct. 641, 35 L. Ed. 305; Oregon Short Line Ry. Co. v. Quigley,10 Idaho 770, 80 P. 401." (Fountain v. Lewiston Nat. Bank,11 Idaho 451, 468, 83 P. 505.) *Page 132 
The last of the above quotation does not aid respondent because Blaylock, as set forth above, stated he never paid for the right of way; hence, his agreement to purchase and holding thereunder never ripened into adverse possession. The above is the generally accepted rule. (3 Idaho Law Journal 48, 58;Bower v. Kollmeyer, 31 Idaho 712, 717, 175 P. 964; White v.Garrett, 49 Idaho 136, 286 P. 362; Koon v. Empey, 40 Idaho 6,12, 231 P. 1097; Kelley v. Smith, 47 Idaho 368, 276 P. 302; 26 C. J. 122, sec. 205 et seq.; 2 C. J. S. 568, sec. 53 et seq.) Likewise it is generally held that the purchaser from a vendee, both under executory contracts unperformed may not hold or claim adversely to the original vendor. (2 C. J. 155, sec. 276; 2 C. J. S. 675, sec. 121d; Jenkins v. McMichael, 17 Pa. Super. 476
.)
Respondent having failed to show one of the prerequisites to sustain adverse possession the judgment should be reversed and the cause remanded.
                   ON PETITION FOR REHEARING.                         (July 6, 1938.)